DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Joyner in view of Boulanger and Bottrell, Jr.
Joyner discloses the use of a guitar strap system, comprising: a guitar having body with a first knob and a second knob extending from an outer surface of the body (not shown); a retractable strap, having: a housing having: a retraction mechanism (20); a first opening (see figure 4); and a second connector (44) extending from an outer surface of the housing, the second connector (44) is configured to releasably engage with a first knob; a strap housed within the housing and extending through the first opening, the strap is configured to retract within the housing, the strap having a first connector configured to releasably engage with the second knob; wherein the strap is a nylon (paragraph 0042) strap housed within the housing; wherein the housing further includes a locking mechanism (28) configured to lock the strap at a desired length and configured to lock and extend the strap. Joyner further discloses that the use of gear in retractable strap devices is conventional and well known in the art (paragraph 0004).
Joyner does not disclose the use of a pad.
Boulanger discloses the use of a guitar strap is composed of a durable plastic mix with a first connector connected to a pad (see figure 3); wherein the first connector is a pad having an opening extending there through, the opening configured to engage with the first knob (see figure 6).
Joyner and Boulanger do not disclose the use of rubber.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the strap device as disclosed in Joyner to include the use of a pad as disclosed in Boulanger and the rubber as recited by the applicant in order to provide a support strap with flexible physical characteristics. 
Joyner and Boulanger do not disclose the specific use of a nylon strap.
Bottrell, Jr discloses the use of a connector that is composed of nylon that can attach to a knob (see paragraph 0003).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the strap device as disclosed in Joyner to include the use of a pad as disclosed in Boulanger and the rubber as recited by the applicant and the nylon as disclosed in Bottrell, Jr in order to provide a support strap with flexible physical characteristics and ends that are capable of fitting varying sized knobs. 

Response to Arguments

4.	Applicant's arguments filed 11/26/21 have been fully considered but they are not persuasive. 
The applicant argues that the art “fails to teach features hereby amended in the claims.” Without any specific arguments, the examiner maintains that  Joyner and Boulanger disclose the applicant’s invention. 
Joyner discloses the use of a guitar strap system, comprising: a guitar having body with a first knob and a second knob extending from an outer surface of the body of a guitar (not shown); a retractable strap, having: a housing having: a retraction mechanism (20); a first opening (see figure 4); and a second connector (44) extending from an outer surface of the housing, the second connector (44) is configured to releasably engage with a first knob; a strap housed within the housing and extending through the first opening, the strap is configured to retract within the housing, the strap having a first connector configured to releasably engage with the second knob; wherein the strap is a nylon (paragraph 0042) strap housed within the housing; wherein the housing further includes a locking mechanism (28) configured to lock the strap at a desired length and configured to lock and extend the strap. Joyner further discloses that the use of gear in retractable strap devices is conventional and well known in the art (paragraph 0004). And Boulanger discloses the use of a guitar strap is composed of a durable plastic mix with a first connector connected to a pad (see figure 3); wherein the first connector is a pad having an opening extending there through, the opening configured to engage with the first knob (see figure 6).

	Response to Arguments
5.	Applicant's arguments filed 8/30/22 have been fully considered but they are not persuasive. The applicant argues that cited references fail to disclose nylon material with a hole that engages a knob. However, Bottrell, Jr discloses the use of a connector that is composed of nylon that can attach to a knob.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/           Primary Examiner, Art Unit 2837